Citation Nr: 0007733	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-08 546A	)	DATE
	)
	)


THE ISSUE

Whether a May 29, 1998, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 based on 
hemorrhoid surgery performed in September 1995 should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972.

This matter comes before the Board from a June 1998 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a May 1998 decision of 
the Board which denied the above-noted claim.


FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied entitlement to a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
based on hemorrhoid surgery performed in September 1995.

2.  In a June 1998 motion for revision or reversal of the 
Board's May 1998 decision, the veteran does not allege that 
any of the laws or regulations extant at the time were 
incorrectly applied by the Board.

3.  In the June 1998 motion, the veteran alleges CUE as to 
how the facts were weighed or evaluated at the time of the 
May 1998 Board decision.


CONCLUSION OF LAW

The allegations advanced in the veteran's June 1998 motion 
for revision or reversal of the Board's May 1998 decision 
based on CUE either do not meet the pleading requirements to 
"set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision" or, at best, express no more than "[a] 
disagreement with how the facts were weighed or evaluated" 
by the May 1998 Board.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403(d)(3), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a May 29, 1998, decision, the Board denied entitlement to 
a temporary total convalescent rating under 38 C.F.R. § 4.30 
based on hemorrhoid surgery performed in September 1995.  In 
the veteran's argument to the Board on appeal, he stated that 
he followed his discharge instructions and that the doctor 
should have written on his report that the veteran required 
convalescence.  He argued, in essence, that the fact that he 
was given discharge instructions as to taking sitz baths, 
eating high fiber foods, and staying off his feet, amounted 
to the equivalent of telling him he required convalescence.  
Both the discharge summary and the educational notes with 
discharge instructions were of record before the Board in May 
1998.

In June 1998, the veteran filed a motion for reconsideration 
of the May 1998 Board decision.  He stated that he was 
hospitalized for hemorrhoid surgery (a service-connected 
condition) from September 18 to September 20, 1995, and that 
he was entitled to a temporary total rating under 38 C.F.R. 
§ 4.30.  He contended, in essence, that the discharge 
instructions he was given, i.e., to drink plenty of liquids, 
eat high fiber foods, stay off his feet, and take sitz baths, 
were the equivalent of ordering a 30-day convalescence, 
notwithstanding that the discharge summary said he might 
return to prehospital activities.  He argued that the doctor 
should have written "convalescence" on his report, but he 
did not.  He said he had to return for follow-up visits 
because of pain and bleeding.  

The veteran's motion for reconsideration was denied by the 
Board in July 1998 and he was notified that his statement was 
being construed as a request for revision of the May 1998 
Board decision on the grounds of CUE.  In April 1999, the 
Board notified the veteran that, despite the July 1998 
letter, it would not consider his motion for reconsideration 
as a motion for CUE unless he informed VA within 60 days that 
he wanted it to be construed as a motion for CUE.  The 
veteran was provided a copy of the final CUE regulations.  He 
thereafter replied in April 1999 that he wished the Board to 
continue with his CUE motion.  In August 1999, the Board 
forwarded a copy of the veteran's CUE motion to his 
representative, and provided an opportunity to file a 
response.  

After review of the claims folder, in October 1999 the 
veteran's representative responded that the Board erred by 
failing to grant entitlement to a temporary total disability 
rating for a period of convalescence under 38 C.F.R. § 4.30 
based on a hemorrhoidectomy performed in September 1995.  The 
representative recounted the factual history concerning the 
surgery.  He further stated that the veteran continued to 
experience symptoms of rectal bleeding and pain after the 
surgery and other symptoms of such severity so as to warrant 
a one-month period of convalescence.   


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b).  A clear and unmistakable error 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.  Additionally, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of clear 
and unmistakable error in Board decisions.  38 C.F.R. 
§ 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In his motion, the veteran asserted in essence that the 
medical evidence of record supported his claim, but was 
overlooked.  The veteran essentially disagrees with how the 
Board weighed or evaluated the facts.  Such contentions are 
insufficient to satisfy the criteria for a motion for 
revision of the prior Board decision on the basis of clear 
and unmistakable error.  See 38 C.F.R. §§ 20.1403(d)(3) 
(1999).

That the veteran's motion merely takes issue with how the 
facts, as known at the time of the May 1998 Board decision, 
were evaluated is highlighted by the fact that his motion for 
reconsideration/CUE asserts essentially the exact argument 
that he made prior to the May 1998 Board decision.  He argues 
that his discharge patient education instructions should be 
considered to show a need for convalescence, even though the 
doctor said he could return to prehospitalization activities 
in the discharge summary.  He argues that the Board weighed 
and evaluated the evidence incorrectly.  He argues that the 
Board should have interpreted the evidence differently.  

The veteran does not allege that the correct facts, as known 
at the time, were not before the Board.  His patient 
education instructions and discharge summary were before the 
Board in May 1998.  He simply does not agree with the way the 
evidence was weighed and evaluated.

The veteran does not argue or allege that any statutory or 
regulatory provision extant at the time of the May 1998 
decision was incorrectly applied by the Board.  38 C.F.R. 
§ 20.1403(a) (1999).  

Because the allegations advanced in the veteran's June 1998 
motion either do not meet the pleading requirements to set 
forth clearly and specifically the alleged errors of law in 
the Board decision and because, at best, the allegations in 
the motion express no more than a disagreement with how the 
facts were weighed or evaluated, the June 1998 motion for 
revision or reversal of the Board's May 1998 decision based 
on CUE must be denied.  38 C.F.R. §§ 20.1403(d)(3), 
20.1404(b) (1999).



ORDER

The June 1998 motion for revision or reversal on the basis of 
clear and unmistakable error in a May 1998 decision of the 
Board denying entitlement to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 based on hemorrhoid surgery 
performed in September 1995 is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


